TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00176-CV



                                Anthony Leo Sheridan, Appellant

                                                  v.

                         The Office of the Attorney General, Appellee


    FROM COUNTY COURT AT LAW NO. 4, WILLIAMSON COUNTY, NO. 12-0872-FC21



                             MEMORANDUM OPINION


               Anthony Leo Sheridan appeals the trial court’s order adjudicating him in contempt

for failure to pay court-ordered child support. Generally, a contempt order is reviewable only by

a petition for writ of habeas corpus (if the person in contempt is confined) or a petition for

writ of mandamus (if no confinement is involved). Hutchins v. State, No. 12-09-00258-CV,

2010 Tex. App. LEXIS 6649, at *3 (Tex. App.—Tyler Aug. 18, 2010, no pet.) (mem. op.) (citing

In re Henry, 154 S.W.3d 594, 596 (Tex. 2005); Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex.

App.—Fort Worth 2001, pet. denied) (citing In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig.

proceeding))). Appellate courts do not have jurisdiction to review contempt orders on direct appeal.




       1
          This appeal challenges an order rendered June 10, 2011, in the 126th Judicial District Court
of Travis County, the Honorable Lora Livingston, Judge Presiding. The case was subsequently
transferred to Williamson County.
Texas Animal Health Comm’n v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983). Accordingly, we

dismiss this appeal for want of jurisdiction.2



                                                 __________________________________________

                                                 Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 14, 2014




       2
          Sheridan has filed an application for writ of habeas corpus, In re Sheridan,
No. 03-14-00589-CV, which we grant in an opinion issued this same date.

                                                   2